Exhibit 10.2

CHAMBERS STREET PROPERTIES

2013 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED SHARE AWARD AGREEMENT

This Restricted Share Award Agreement (this “Agreement”) is by and between
Chambers Street Properties, a Maryland real estate investment trust (the
“Company”), and                      (the “Grantee”), dated the      day of
            , 20     (the “Award Date”).

WHEREAS, the Company maintains the Chambers Street Properties 2013 Equity
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);

WHEREAS, under the Plan the Company may grant awards to its employees, trustees
and other persons who provide significant services to the Company;

WHEREAS, the Company has retained Grantee as its                     , and
Grantee performs services for the Company; and

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Trustees
of the Company (the “Board”) has determined that it is in the best interests of
the Company and its shareholders to grant common shares of beneficial interest,
par value $0.01 per share, of the Company (the “Common Shares”) to the Grantee
subject to the terms and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Grant of Shares. The Company hereby grants the Grantee                 
Common Shares (the “Shares”), subject to the following terms and conditions and
subject to the provisions of the Plan (the “Award”). The Plan is hereby
incorporated herein by reference as though set forth herein in its entirety. The
Grantee hereby accepts the Shares on such terms and conditions.

2. Vesting and Forfeiture. Grantee’s interest in the Shares will vest and become
nonforfeitable as follows: one third of the Shares subject to this Restricted
Share Award will vest and become nonforfeitable on each anniversary of the Award
Date until the Grantee becomes fully vested in all Shares subject to this
Agreement provided (i) Grantee has signed this Agreement and (ii) Grantee has
remained continuously employed by the Company or any of its affiliates from the
Award Date through the respective anniversary of the Award Date.

3. Accelerated Vesting in the Event of Termination in Certain Circumstances. In
the event that Grantee’s employment with the Company terminates, the Shares
shall be subject to accelerated vesting to the extent, and only to the extent
[     ].1 Except as set forth in this

 

1 

The parentheticals are intentional for the “Form-of” Agreement. Until the
Compensation Committee adopts criteria for accelerated vesting the actual award
agreements note that the Accelerated Vesting is at the discretion of the
Company. This formulation allows for the Employment Agreements to govern for a
contracted employee and the Compensation Committee to make decisions for other
employees.



--------------------------------------------------------------------------------

Section 3, if Grantee’s employment with the Company terminates for any reason
before his or her interest in all of the Shares have become vested and
nonforfeitable, then Grantee shall forfeit his or her right to receive all such
Shares which have not become so vested and nonforfeitable before the date his or
her employment terminates.

4. Withholding Taxes. The Grantee acknowledges that he or she generally will be
required to recognize income for federal, state and/or local income tax purposes
upon the vesting or grant of the Shares, and that such income generally will be
subject to withholding of tax by the Company. No later than the date as of which
an amount first becomes includible in the gross income of the Grantee for income
tax purposes or subject to the Federal Insurance Contributions Act withholding
with respect to the Award, the Grantee will pay to the Company or, if
appropriate, any of its affiliates, or make arrangements satisfactory to the
Committee regarding the payment of, any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount. The Grantee may choose to make payment of such withholding amount by
(a) a providing a cash payment in the form of a personal check or transfer of
funds by wire payable to the Company, thereby receiving the total number of
vested Shares, (b) a reduction in vested Shares having a Fair Market Value
equivalent to the applicable withholding amount calculated by the Company at the
close of business on the date on which such shares are vested or granted,
thereby resulting in a net amount of Shares vested or granted to the Grantee, or
(c) a combination of a reduction in vested Shares having a Fair Market Value
equivalent to the amount calculated by the Company at the close of business the
date on which such shares are vested or granted plus any remaining withholding
amount in a cash payment in the form of a personal check or transfer of funds by
wire payable to the Company that satisfies the withholding obligations of the
Grantee. The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company and its affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.

5. Voting Rights; Dividends; Capital Changes. The Grantee hereby agrees that he
or she shall not exercise the right to vote with respect to unvested Shares.
Unless and until Shares are vested and become nonforfeitable in accordance with
this Agreement, dividends declared upon any unvested Shares shall be held by the
Company in escrow, and shall either be distributed to the Grantee upon vesting
of the Shares or forfeited upon forfeiture of the Shares. All shares of capital
stock or other securities issued with respect to any of the Shares or in
substitution thereof, whether by the Company or by another issuer, shall be
subject to all of the terms of this Agreement and may be forfeited to the
Company under the same circumstances as the Shares with respect to, or in
substitution for, which they were issued.

6. No Rights to Employment. Neither this Agreement nor the Plan shall confer
upon the Grantee any rights of employment with the Company, including, without
limitation, any right to continue in the employ of the Company, or shall affect
the right of the Company to terminate the employment of the Grantee at any time,
with or without Cause.



--------------------------------------------------------------------------------

7. Compliance with Law. This Agreement, the Award and the obligation of the
Company to grant and/or deliver Shares hereunder shall be subject in all
respects to (a) all applicable federal, state and/or local laws, rules and
regulations and (b) any registration, qualification, approval or other
requirement imposed by any government or regulatory agency or body which the
Committee, in its discretion, determines to be necessary or applicable. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of its Common Shares upon any national securities
exchange or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, then the Company shall
not be required to deliver any certificates representing the Shares to the
Grantee or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

8. Miscellaneous.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF
LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF MARYLAND. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified except by a written agreement executed by the parties hereto
or their respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

(b) The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement, as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
the Plan and this Agreement, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law, and take any other actions and make any other determinations or decisions
that it deems necessary or appropriate in connection with the Plan, this
Agreement or the administration or interpretation thereof. In the event of any
dispute or disagreement as to interpretation of the Plan or this Agreement or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Agreement, the decision of the
Committee, shall be final and binding upon all persons.

(c) All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to the Company’s principal
office, addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph.

(d) The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company, respectively, may have under this Agreement, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.



--------------------------------------------------------------------------------

(e) This Agreement (including the Plan) contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. In the event of any
inconsistency between this Agreement and the Plan, this Agreement shall govern.
The Grantee agrees that in the event of any inconsistency between this Agreement
and any employment agreement between the Company and the Grantee, this Agreement
shall govern.

(f) This Agreement and all terms and conditions hereof shall be binding upon the
parties hereto, and their successors, heirs, legatees and legal representatives.

(g) Notwithstanding any provisions in this Agreement to the contrary, to the
extent required by (i) applicable law, including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, and/or (ii) any policy that may be adopted by the Company, the Shares paid
or payable pursuant to this Agreement shall be subject to clawback to the extent
necessary to comply with such law(s) and/or policy, which clawback may include
forfeiture of the Shares and/or repayment of amounts paid or payable pursuant to
this Agreement.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Award Date.

 

CHAMBERS STREET PROPERTIES,

a Maryland real estate investment trust

         GRANTEE              By:  

 

        

 

  Name:            Name:   Title:           